Mr. Justice Eakin
delivered the opinion of the court.
1. Plaintiff, in his brief, relies on the provisions of the act of February 25, 1907 (Laws 1907, p. 302), providing for safeguarding dangerous machinery in mills and factories, as precluding the defense that plaintiff assumed the risk of unguarded machinery. To entitle an employee to recover for injuries, resulting from a violation of the provisions of that act, it is necessary to plead noncompliance by the employer with the terms of the act, and that the injury was the result of such noncompliance, and also plead a compliance by plaintiff with the conditions of recovery for resulting injury by giving notice, within six months, to the employer, of the time, place, and cause of the injury. There is no suggestion in the pleadings that the statute has been violated by defendant, or that plaintiff relies upon a violation thereof. Therefore the provisions of the act are not available to plaintiff in this action.
2. As to the cause of the injury, the evidence tends to show that, when the chain broke, Wallace, the operator, *391set the lever at dead center, and afterwards notified plaintiff and Van Loo to repair the same. Moyer, the sawyer, says that after this “I sawed up the cant on my carriage, and turned around to load the next one, and I saw this 17 (57) foot cant lying on the rolls, and I ran for the lever and grabbed it, and just as I grabbed it Mr. Wallace came around and grabbed it”; but he thinks he did not move it off center. After plaintiff fell on the gearing, Van Loo went up stairs to throw the lever off; but “the lever was straight up and down,” and he did not touch it. As indicated by the evidence, these are the only persons who were near the lever. We refer to this evidence to show its tendency to establish that the lever was not moved from the center by the act of any person. Plaintiff testified that the gearing was not moving when he started to fix the rivet in the chain, while Van Loo is equally as positive that it was still running by its own momentum. Van Loo says that plaintiff’s being caught in the gearing was sufficient to, and did stop it, which further tends to show that the power was not on. Wheeler, who was a millwright employed in this mill in June, prior to this accident, was called as a witness by defendant; and testified: That, at one time, when he was helping Kidd, the foreman, to repair the chain, the disc was moving rapidly, and Kidd told him to see if there was any space between the disc and the friction wheel; that Kidd directed him to get a scantling and put a brake on it, which witness did, and stopped it, and when released it started again, and he had to hold it with the scantling until the repairs were completed. He states that the friction was not touching by three sixteenths of an inch, and, in explaining the cause of its starting, says:
“Well I think the cause of that was that the connection between the lever and the disc — that is, between the main lever and the lever that works the box back and forth, to throw the disc against first one friction and then the other — was loose.”
*392Plaintiff says the gearing was not moving when he commenced the répairs, and that it started suddenly, causing the injury.. The evidence tends to establish that the gearing was stationary when plaintiff commenced to repair the chain, and, at the time of the injury, it started automatically by reason of defects in the machine and the lever connections, of which defendant had notice, and was- sufficient to be submitted to the jury, as to whether the injury was the result of the negligence of defendant.
8. If the machine was liable to start automatically, then, whether it was a safe place for the repairers to work without safeguarding the gearing, was a question for the jury. Although the gearing was located out of reach of the ordinary workmen, yet the millwrights had occasion to work about it a great deal. Van Loo says that Rogers helped him to repair that chain many times, and he speaks of it as a common occurrence. Wheeler testifies that he helped repair it, and plaintiff states that he helped repair it ten or twelve times, and that it broke very frequently. In Geldard v. Marshall, 43 Or. 438 (73 Pac. 330), one of the issues was practically the issue here — whether there was any evidence from which the jury could have found negligence on the part of defendant —in regard to which Mr. Justice Bean says: “It is not necessary that there should be positive proof of negligence. It, like any other fact, may be inferred from the circumstances. There may be, and are, cases in which the master’s negligence is clearly inferable, although there is no positive proof thereof. The rule is that if two inferences may be legitimately drawn from the facts in evidence, one favorable and the other unfavorable to the defendant,. a question is presented which calls for the opinion of the jury. If, however, there is no proof of any fact by which the defendant’s conduct may be ascertained, there is nothing for the jury. The mere proof of an accident therefore ordinarily raises no presumption of negligence; but, where it is accompanied by *393proof of facts and circumstances from which an inference of negligence may or may not be drawn, the case cannot be determined by the court as a matter of law, but must be submitted to the jury. Griffin v. Boston & Albany R. Co., 148 Mass. 148 (19 N. E. 166: 1. L. R. A. 698: 12 Am. St. Rep. 526); Mooney v. Connecticut River Lum. Co., 154 Mass. 407 (28 N. E. 352) ; Barnowsky v. Helson, 89 Mich. 523 (50 N. W. 989: 15 L. R. A. 33) ; Blanton v. Dold, 109 Mo. 64 (18 S. W. 1149). Therefore it was a question for the jury whether the gearing was liable to start automatically, and should have been safeguarded.
4. As to the question of contributory negligence by the plaintiff, it is alleged in the complaint, stated in the answer, and the testimony shows, that it was customary and necessary to the safety of the workmen, when repairing the chain in question, to stop the gearing. Van Loo says:
“And when there is any repairing on that, they pull that lever off and throw it down, and the man operating that is supposed not to touch it unless we give him orders that it is all O. K. ”
There is testimony tending to show that it had stopped when plaintiff approached it. If so, and he had no notice that it was liable to start automatically, then the questions whether he had a right to rely upon the machine remaining stationary, whether he assumed the risk, and whether it was negligence for him to work on the north side of it, although it might have been safer on the other side, when the machine was in motion, were for the jury. Donahue v. Drown, 154 Mass. 21 (27 N. E. 675) ; Blanton v. Dold, 109 Mo. 64 (18 S. W. 1149).
Both the questions of assumed risk and contributory negligence were proper questions to be submitted to the jury upon the evidence adduced, and we find no error in the denial of the motion for nonsuit or for a directed verdict. Affirmed.
*394Decided August 17, 1909.